Title: To Thomas Jefferson from John Ledyard, 15 August 1788
From: Ledyard, John
To: Jefferson, Thomas


          
            
              Sir
            
            Alexandria in Egypt Aug. 15. 1788.
          
          As I go to Cairo in a few days from whence it will be difficult to write to you I must do it from here tho unprepared: I must also leave my Letter in the hands of the Capt. (who engages to deliver it to Mr. Cathalan at Marseilles) 4 or 5 weeks.—I am in good health and spirits, and the prospects before me respecting my enterprize flattering. This with wishes for your happiness and an eternal remembrance of your goodness to me must form the only part of my Letter of any Consequence except that I also desire to be remembered to the Marquiss la fayette, his lady, Mr. Short and other friends. Deducting the week I staid at Paris and 2 days at Marseilles [I]  was only 34 days from London to this place: I am sorry to inform you that I regret having visited Mr. Cathalan and of having made use of your name: I shall ever think tho he was exteriorly polite that he rather strove to prevent my embarking at Marseilles than to facilitate it. For by bandying me about among the members of the Chamber of Commerce he had nearly—and very nearly lost me my passage—and in the last Ship from Marseilles for the season. He knew better: he knew that the Chamber of Commerce had no business with me—and besides I only askedhim if he could without trouble address me to the Capt. of a Ship bound to Alexandria.—nothing more.
          Alexandria at large forms a scene wretched and interesting beyond any other that I have seen: poverty, rapine, murder, tumult blind bigotry, cruel persecution, pestilence. A small town built on the ruins of antiquity—as remarkable for its base and miserable Architecture as I suppose the place once was for its good and great works of this kind. A pillar called the pillar of Pompey, and an Obelisk called Cleopatra’s are now almost the only remains of great Antiquity—they are both and particularly the former noble subjects to see and contemplate and are certainly more captivating from the contrasting desarts and forlorn prospects around them. No man of whatever turn of mind can see the whole without retiring from the scene with a “sic transit gloria Mundi”—but I have not begun yet to view those scenes so affecting in the history of unfortunate Man: and why thus unfortunate?—who can feel the interrogation: who deny the fact: who divine the cause. To be the more confounded I am going to Cairo—from thence perhaps thro scenes embossed with riddles still more mortifying. Untill I arive there I must bid you adieu and have the honor to be with perfect esteem Sr. your much obliged and affectionate hble servt.,
          
            J. Ledyard
          
          
            P.S. I send this to the Care of Mr. Cathalan—and if I can will write you again from some quarter.
          
        